312 S.W.2d 640 (1958)
Morris SANDERS, Appellant,
v.
The STATE of Texas, Appellee.
No. 29715.
Court of Criminal Appeals of Texas.
April 16, 1958.
*641 James J. Shown, W. E. Martin, Houston, for appellant.
Dan Walton, Dist. Atty., Thomas D. White, Asst. Dist. Atty., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
The offense is the possession of marijuana; the punishment, two years.
Officer Gray of the narcotics division of the Houston police force testified that on the night in question he received information from a credible source that a colored man named Morris, wearing a checkered sport shirt, khaki pants and a dress cap, had marijuana in his possession and was walking on Elgin Street in the direction of Dowling Street; that he and his fellow officer proceeded immediately to Elgin Street, and there saw a colored male dressed in the manner described above; that as they shone a flashlight on him the appellant took a lighted cigarette (which was smaller than an average cigarette, "like marijuana cigarettes are rolled"), wrapped it up in a chewing gum wrapper and put it in his hip pocket; that he asked the appellant his name and was told it was Morris Sanders. He stated that he then placed the appellant under arrest, searched him, and recovered the cigarette wrapped in the chewing gum wrapper.
It was shown by Chemist Crawford that the cigarette in question contained marijuana.
Appellant did not testify or offer any evidence in his behalf.
We overrule appellant's contention that the arrest and search were unlawful. The credible information plus the unusual act of appellant were sufficient to lead the officers to believe that a felony was being committed in their presence and to authorize the arrest without a warrant.
The judgment is affirmed.